CV5-604                                                             



TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-95-00604-CV





Darrell Compton, Appellant


v.


Hattie Belle Bishop; Jimmy Dane Bishop; The Estate of Euell J. Bishop; Bishop and Guy
Partnership; and Bishop & Sons Dirt Contractors, Inc., Appellees




FROM THE DISTRICT COURT OF RUNNELS COUNTY, 119TH JUDICIAL DISTRICT

NO. 11,877, HONORABLE JOHN E. SUTTON, JUDGE PRESIDING






PER CURIAM

	The parties to this appeal have filed a joint motion asking that this Court dismiss
the cause because they have reached a settlement.  Tex. R. App. P. 59(a)(1)(A).  We grant their
motion and dismiss the cause.

Before Chief Justice Carroll, Justices Aboussie and Kidd
Dismissed on Joint Motion
Filed:   May 1, 1996
Do Not Publish